Citation Nr: 0907152	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-39 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a chronic 
lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from June 1994 
to May 1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued a previously assigned 20 percent 
rating for the veteran's service-connected chronic lumbar 
strain.

The Board notes that in a March 2006 decision review officer 
(DRO) rating decision, the veteran was awarded service 
connection for right and left leg radiculopathy secondary to 
the chronic lumbar strain disability.  In addition, this 
decision rated a service-connected bilateral foot disability 
under different rating criteria that rated each foot 
independently and was considered a total grant of the benefit 
sought on appeal.  The veteran has not expressed disagreement 
with the March 2006 rating decision, and these issues are not 
on appeal.

In September 2007, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement in September 
2007 that is included in the record.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A lumbar strain is manifested by limitation of motion 
that does not equate to forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to an increased rating for a low back disability 
was received in January 2005.  In correspondence dated in 
March 2005, he was notified of the provisions of the VCAA as 
they pertain to the issue of an increased evaluation for his 
service-connected low back disability.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a statement of the case was issued in October 2005.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in March 2005 satisfied many of the requirements 
of the VCAA, this letter did not inform the veteran that he 
needed to show the effect that the worsening of his symptoms 
had on his employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran demonstrated that he had 
actual knowledge of what was necessary to substantiate his 
claim.  He provided information about the effects that the 
worsening of his symptoms had on his daily life during a VA 
examination in August 2005.  Based on the foregoing, the 
Board has determined that it is not prejudicial to the 
appellant to proceed to finally decide this appeal as any 
error in notice did not affect the essential fairness of the 
adjudication.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, and VA 
treatment records have been obtained and associated with his 
claims file, and he has been provided with a contemporaneous 
VA medical examination of the current state of his service-
connected low back disability.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2008) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Spine
523
7
Lumbosacral or cervical strain

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
10
0
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40



Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
3
0
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
2
0
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
1
0
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Factual Background

A rating action in November 2003 awarded the veteran service 
connection for chronic strain, based on service treatment 
records and the findings of a June 2003 VA medical 
examination.  A 20 percent rating was assigned.  The veteran 
was notified and did not appeal that decision.

During the June 2003 VA medical examination, the veteran 
described episodes of back pain four times a month, lasting 
up to three days each time.  He avoided prolong driving or 
heavy lifting, both of which aggravated the back.  He took 
Tylenol  for pain, and did exercises for his back.  He denied 
any back surgeries. included a range of motion  studies.  On 
objective examination, forward flexion was noted to be 60 
degrees, extension backwards was to 20 degrees, right lateral 
bending was to 25 degrees, and left lateral bending was to 20 
degrees with pain at the end range of that maneuver.  There 
was mild tenderness in the right and left paraspinal areas at 
the low lumbar level.  

The veteran's application for an increased rating for his 
service-connected low back disability was received in January 
2005.  

In an Augusta VA Medical Center (VAMC) treatment note dated 
in October 2004, the veteran's back was noted to have no 
spinous process tenderness on percussion, no joint swelling 
or deformity, and a normal gait.  In a VA treatment note 
dated in December 2004, lumbar movement was reported as 
extension with minimal loss, flexion with minimal loss and 
left deviation, right SG with minimal to no loss, and left SG 
with moderate to minimal loss.  On retesting no additional 
loss was reported on extension, and a minimal loss was 
reported on flexion.

In a Columbia VAMC nurse practitioner note dated in March 
2005, the veteran complained of low back pain.  On 
musculoskeletal examination, his muscle tone and strength 
were noted to be normal for his age, there were no 
contractures or deformities noted, and he had limited range 
of motion of the back with pain on left straight-leg raising.  
An April 2005 X-ray film of the lumbar spine revealed mild 
scoliosis with convexity to the left.  In a VA treatment note 
dated in June 2005, the veteran complained of increased low 
back pain after vomiting.  On musculoskeletal examination, 
his muscle tone and strength were noted to be normal for his 
age, there were no contractures or deformities noted, and he 
had pain on right straight-leg raising.

In a VA spine examination report dated in August 2005, the 
veteran indicated that he was not employed; instead, he was 
attending school.  He reported no physician-prescribed 
bedrest in the prior 12 months and stated that his back pain 
limited his activities of daily living and that he could not 
undertake any type of recreational activities.  On physical 
examination, the veteran's lumbar range of motion was 
reported as forward flexion to 80 degrees with pain, 
extension to 20 degrees with pain, right and left lateral 
flexion without pain, and right and left rotation to 20 
degrees without pain.  The physician reported that the 
veteran did not lose any motion on repetition. 

A Columbia VAMC neurology consultation note dated in 
September 2005 did not contain lumbar range of motion 
findings.

In a private treatment report from E. Y., D. C., dated in 
March 2006, the chiropractor noted that static palpation of 
the lumbar spine revealed tenderness over L5 and the sacral 
base, while motion palpation of the lumbosacral joint was 
restricted.  Tenderness was also noted along the left 
paraspinal musculature throughout the lumbar region.  No 
lumbar range of motion findings were reported.

An informal hearing report dated in March 2006 shows that the 
veteran reported extreme pain in his back and that he and the 
decision review officer discussed range of motion.

In a Columbia VAMC emergency room note dated in May 2007, the 
veteran reported intense back pain and that he had stayed in 
bed for two days when he called his private physician, who 
advised him to go to the emergency room for his reported 
swelling and pain in his mid-back, nausea, and vomiting.  He 
denied any recent injury or strain to his back.  An August 
2007 MRI (magnetic resonance imaging) of the lumbar spine 
revealed mild disc disease at L4-5 and L5-S1.  

The aforementioned evidence does not reflect any findings 
that would warrant a rating excess of 20 percent solely under 
the criteria of the General Rating Formula. None of the 
competent medical evidence of record shows that the veteran 
has forward flexion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine, the criteria required for the next higher (40 percent) 
rating for disabilities of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).  Therefore, an 
evaluation in excess of 20 percent under Diagnostic Code 5237 
is not warranted.

The provisions for evaluating intervertebral disc syndrome 
are also not for application for the veteran's service-
connected low back strain because the evidence of record does 
not document any incapacitating episodes with bed rest 
prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008) (effective from September 26, 2003).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  The competent medical 
evidence reflects that the assigned 20 percent rating 
properly compensates the veteran for the extent of functional 
loss resulting from any such symptoms.  

The Board acknowledges the veteran and his representative's 
contentions that his low back disability is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 20 percent for a low 
back disability.  Therefore, entitlement to an increased 
rating for a low back disability is not warranted.  The Board 
has considered staged ratings under Hart v. Mansfield, 21 
Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during either time 
period.  While it was noted that the veteran's back 
disability has limited his ability to perform activities of 
daily living, including recreational activities, objective 
medical findings are not indicative of any unusual or marked 
interference with any current employment (i.e., beyond that 
contemplated in the assigned 20 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for a chronic 
lumbar strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


